*536OPINION.
Lansdon :
The petitioner admits that his tax liability for the year 1919 has been correctly determined by the respondent and we, therefore, approve the asserted deficiency for that year in the amount of $2,199.43.
The petitioner introduced no evidence respecting the amount or the deductibility of $4,621.91 claimed as a deduction from gross income of 1920 as an ordinary and necessary expense paid or incurred in the construction of a new roof on a warehouse owned by him and used in his business. As to this issue the petitioner submitted his case on the pleadings, relying upon an admission in the respondent’s answer which reads as follows:
Admits that the Commissioner of Internal Revenue has disallowed a deduction of $4,620.91 claimed by the taxpayer to have been expended during the year 1920 for placing a new roof on taxpayer’s warehouse, but denies he committed error in so doing.
The answer of the respondent also denies that said expenditure represents an ordinary and necessary expense to the taxpayer in 1920 and further contains a general denial which in terms denies generally and specifically each and every allegation contained in the petition not previously admitted, qualified, or denied by the answer. Obviously, there is no admission by the respondent upon which we can base findings of fact sufficient to enable us to determine that the deduction claimed was an ordinary and necessary expense actually paid or incurred in the taxable year involved. On this point the determination of the respondent is approved for lack of evidence.
Prior to, and during the year, the dormitory of the Mississippi Agricultural and Mechanical College was managed by employees of that institution. The money to pay for the service so provided was collected from the students. The State made no appropriation for operating or revolving funds for this purpose. During the. year 1920, an audit disclosed that dormitory funds, collected from students, in the amount of approximately $80,000, had been lost or misappropriated. The dormitory management was without resources to meet its obligations to the petitioner and other creditors. The State of Mississippi was under no legal obligation to replace the misappropriated funds, but it was within the power of the legislature to appropriate public funds for the payment of such claims. Consulted by the Governor, the individual members of the legislature declined, for the most part, to commit themselves as to an appropriation or to approve the suggestion of borrowing money for the payment of the claim of the petitioner and others. There was no regular session of the legislature until 1922.
*537In all the circumstances, we are of the opinion that the petitioner’s claim against the dormitory management of the Mississippi Agricultural and Mechanical College was worthless at December 31, 1920. It was charged off during the taxable year and should be allowed as a deduction from gross income for such year. See United States v. S. S. White Dental Manufacturing Co. of Pennsylvania, 274 U. S. 398.
The petitioner’s brief filed in this proceeding, calls attention to an alleged mathematical error in the computation of the proposed deficiency in tax for the year 1920, and asserts that on the basis of the respondent’s action, the correct deficiency would be $4,906.57, instead of $4,954.28. We do not have sufficient data in the record to pass upon this question. Inasmuch, however, as the alleged error, if it exists, is purely mathematical, the matter can no doubt be checked and adi usted in the recomputation of the deficiency under Rule 50.
Reviewed by the Board.

Judgment will be entered on 15 days' notice, under Pule 50.